DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.
Specification
The new title of the invention submitted on 7/3/2021 is acknowledged and accepted. The Office also acknowledges and accepts the applicant’s amendment(s) to paragraph [0028] of the specification of the instant application.
Response to Amendments/Claim Status
Claims 1-14, 16 and 21-25 are currently pending. Claims 1, 6, 12 and 21 have been amended. Claims 15 and 17-20 were previously cancelled. No new claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11; and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over CHU et al (US 2015/0097215 A1-prior art of record, hereafter Chu) in view of Suzuki et al (US 2005/0052724 A1-prior art of record, hereafter Suzuki) and Zurcher (US 2007/0224832 A1-prior art of record).
Re claim 1, Chu discloses in FIG. 2K (with references to FIGS. 2A-2J) a semiconductor device comprising:
a first substrate (224; ¶ [0036]);

a second substrate (202; ¶ [0023]) bonded to (formed on; ¶ [0025]) the dielectric layer (portion 208 of 208/216/226), wherein the second substrate has a first surface (bottom plane) facing (opposite) the first substrate (224), a second surface (upper plane) opposite to (away from) the first substrate, and a first vertical surface (vertical planes of unlabeled vias; ¶ [0040]) coupled to the first surface (bottom plane) and the second surface (upper plane);
a connecting structure (230/232; ¶ [0039] and [0042]) penetrating (passing through) the second substrate (202) and a portion (most of) of the dielectric layer (208/216/226) and electrically coupled (¶ [0039]) to the conductive layer (228);
a vent hole (234; ¶ [0043]) penetrating the second substrate (202) from the second surface (top) to the first surface (bottom);
a first buffer layer (220; ¶ [0033]) between (laterally and vertically) the connecting structure (230/232) and the dielectric layer (208/216/226); and
wherein the first vertical surface (vertical planes of unlabeled vias) of the second substrate (202) faces a sidewall (vertical planes) of the connecting structure (230), a corner (at 226/228 interface around 230) is formed by the conductive layer (228) and the dielectric layer (208/216/226) or formed by the second substrate (202) and the dielectric layer (208/216/226), and the first buffer layer (220) is in contact with (physically touches) the corner (at 226/228 when 226 and 228 are co-planar; ¶ [0036]).

A.	Chu fails to disclose the first buffer layer (220) between the connecting structure (230/232) and the second substrate (202); a second buffer layer covering sidewall of the vent hole and exposed through the first surface of the second substrate, wherein the first buffer layer and the second buffer layer comprise a same material and a same thickness; and wherein the first vertical surface of the second substrate is separated from the connecting structure by the first buffer layer.

However,
Zurcher discloses in FIG. 7 a semiconductor device comprising: a second substrate (28; ¶ [0025]), wherein the second substrate (28) has a first surface (bottom plane) and a second surface (upper plane), and a first vertical surface (48; ¶ [0021]) coupled to the first surface (bottom plane) and the second surface (upper plane); and a first buffer layer (etch stop layer 58; ¶ [0023]) between a connecting structure (64; ¶ [0025]) and the second substrate (28), and wherein the first vertical surface (48) of the second substrate (28) is separated from the connecting structure (64) by the first buffer layer (58).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Chu to include the buffer layer, as disclosed by Zurcher, such that the first buffer layer is between the connecting structure and the second substrate, and the first vertical surface of the second substrate is separated from the connecting structure by the first buffer layer to provide insulation against short circuiting of individual connecting structures.

B.	Chu and Zurcher fails to disclose a second buffer layer covering sidewall of the vent hole and exposed through the first surface of the second substrate, wherein the first buffer layer and the second buffer layer comprise a same material and a same thickness.
However,
Suzuki discloses in FIG. 15 (with references to FIGS. 2, 4 and 16A-16I) a semiconductor device comprising: a second substrate (18a/18b/18c/18d/18e; ¶ [0130] and [0135]), vent holes (slits 6a/6b; ¶ [0089] and [0130]) penetrating the second substrate (18) from a second surface (top) to a first surface (bottom), and buffer layers (15/17; ¶ [0128] and [0130]) covering sidewalls (vertical planes) of the vent holes (6a/6b) and exposed (uncovered) through the first surface (bottom) of the second substrate (18), wherein the buffer layers (15/17) comprise a same material (SiN; ¶ [0128] and [0130]) and a same thickness (a vertical extension from 18).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Chu and Zurcher to include the buffer layers and their materials of Suzuki such that a second buffer layer (17 of Suzuki) covers sidewall of the vent hole (234 of Chu) and is exposed through the first surface of the second substrate (202 of Chu), wherein the first buffer layer (220 of Chu) and the second buffer layer (17) comprise a same material (SiN) and a same thickness (vertical extensions) in order to provide electrical isolation and passivation to exposed surfaces in contact with conductive materials that may diffuse into the surrounding substrate.



Re claim 3, Chu and Suzuki discloses the semiconductor device of Claim 1.
But, fails to disclose wherein the thickness of the first buffer layer (17 of Suzuki) and the second buffer layer (17 of Suzuki) is between approximately 0.5 µm and approximately 2 µm.
However,
Zurcher discloses in FIG. 7 a semiconductor device comprising: a buffer layer (etch stop layer 58; ¶ [0023]) having a thickness (magnitude of expansion), wherein the thickness of the buffer layer is between approximately 0.5 µm and approximately 2 µm (200 Å to 3 microns; ¶ [0023]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Chu and Suzuki to include the thickness of the buffer layer to be between approximately 0.5 µm and approximately 2 µm (200 Å to 3 microns; ¶ [0023]), as disclosed by Zurcher, to provide sufficient coverage for the openings of the device to function as etch-stop layers as well as the passivation/isolation layers discussed for claim 1.




Re claim 5, Chu discloses the semiconductor device of Claim 1, wherein the first buffer layer (220) further comprises a first portion (top end) covering (from below) a portion (horizontal plane) of the second (top) surface of the second substrate (202) and a second portion (bottom end) covering a portion (top plane) of the conductive 
layer (228).

Re claims 6 and 7, Chu and Suzuki discloses the semiconductor device of Claim 1, wherein the dielectric layer (208/216/226) has a second vertical (vertical sidewall) surface facing the sidewall (portion 230 of 230/232) of the connecting structure, and the first buffer layer (17 of Suzuki and 220 of Chu) is in contact with the first vertical surface (portion 230 of 230/232) of the second substrate (202) and the second vertical surface (portion 230 of 230/232) of the dielectric layer (208/216/226); and wherein the first vertical surface (vertical sidewall) of the second substrate (202) and the second vertical surface (vertical sidewall) of the dielectric layer (208/216/226) are coupled to each other (co-planar vertically) to form a straight line (vertical line from 224).

Re claims 8, 9 and 10, Chu and Suzuki discloses the semiconductor device of Claim 6, wherein the dielectric layer (208/216/226) further has a horizontal surface (of 214 or 220) between the first vertical surface (vertical sidewall) of the second substrate 

Re claim 11, Chu and Suzuki discloses the semiconductor device of Claim 9, wherein the first buffer layer (220 of Chu/17 of Suzuki) further comprise a third portion (middle portion of 220 extending away from 230) covering (above/below) the horizontal surface (of 214 or 220) of the dielectric layer (208/216/226) and coupling (linking) the first portion (17) to the second portion (bottom end of 220).

Re claim 12, Chu discloses in FIG. 2K (with references to FIGS. 2A-2J) a semiconductor device comprising:
a first substrate (semiconductor substrate 224; ¶ [0036]);
a second substrate (semiconductor layer 202; ¶ [0023]) having a first surface (bottom plane) facing the first substrate (224), a second surface (upper plane) opposite to (away from) the first surface, and a vertical surface (vertical planes of unlabeled vias; ¶ [0040]) coupled to the first surface (bottom plane) and the second surface (upper plane);

a conductive layer (conductive pads 228; ¶ [0036]) disposed in the dielectric layer (208/216/226);
a connecting structure (conductive plugs/pads 230/232; ¶ [0039] and [0042]) disposed in (through) the second substrate (202) and penetrating (passing through) the second substrate (202) from the second surface (top) to the first surface (bottom) and penetrating a portion (most of) of the dielectric layer (208/216/226), and electrically coupled (¶ [0039]) to the conductive layer (228);
a vent hole (release hole 234; ¶ [0043]) penetrating the second substrate (202) from the second surface (top) to the first surface (bottom);
a first buffer layer (220; ¶ [0033]) disposed between (laterally and vertically) the connecting structure (230/232) and the dielectric layer (208/216/226); 
a sealing structure (sealing elements 238; ¶ [0047]) disposed over the second surface (top) of the second substrate (202) and sealing the vent hole (234) from the second surface of the second substrate; and
wherein the vertical surface (vertical planes of unlabeled vias) of the second substrate (202) faces a sidewall (vertical planes) of the connecting structure (230), and the connecting structure (230/232) and the sealing structure (238) comprise a same material (¶ [0049]).

A.	Chu fails to disclose first buffer layer (220) between the connecting structure (230/232) and the second substrate (202); a second buffer layer covering 

However,
Zurcher discloses in FIG. 7 a semiconductor device comprising: a second substrate (28; ¶ [0025]), wherein the second substrate (28) has a first surface (bottom plane) and a second surface (upper plane), and a vertical surface (48; ¶ [0021]) coupled to the first surface (bottom plane) and the second surface (upper plane); and a first buffer layer (etch stop layer 58; ¶ [0023]) between a connecting structure (64; ¶ [0025]) and the second substrate (28), a passivation layer (72; ¶ [0028]) in contact with (physically touching) the connecting structure (64), and wherein the vertical surface (48) of the second substrate (28) is separated from the connecting structure (64) by the first buffer layer (58).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Chu to include the buffer layer, as disclosed by Zurcher, such that the first buffer layer is between the connecting structure and the second substrate, a passivation layer is in contact with the connecting structure, and the first vertical surface of the second substrate is separated from the connecting structure by the first buffer layer to provide insulation against short circuiting of individual connecting structures and external environmental protection (Zurcher; ¶ [0028]).
B.	Chu and Zurcher fails to disclose a second buffer layer covering sidewalls of the vent hole; a passivation layer in contact with the connecting structure and the sealing structure, and the first buffer layer and the second buffer layer comprise a same material
However,
Suzuki discloses in FIG. 15 (with references to FIGS. 2, 4 and 16A-16I) a semiconductor device comprising: a second substrate (buried silicon layer system 18a/18b/18c/18d/18e; ¶ [0130] and [0135]), vent holes (slits 6a/6b; ¶ [0089] and [0130]) penetrating the second substrate (18) from a second surface (top) to a first surface (bottom), a buffer layer (17; ¶ [0130]) covering sidewalls (vertical planes) of the vent holes (6a/6b) and exposed (uncovered) through the first surface (bottom) of the second substrate (18), a passivation layer (15; ¶ [0128]) in contact with (touching) the buffer layer (17), and wherein the buffer layer (17) and the passivation layer (15) comprise a same material (SiN; ¶ [0128] and [0130]) and a same thickness (a vertical extension from 18).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Chu and Zurcher to include the buffer layer and the passivation layer of Suzuki such that a second buffer layer (17) covers sidewall of the vent hole (234) and exposed through the first surface of the second substrate (202), wherein the first buffer layer and the second buffer layer comprise a same material (SiN) and a same thickness (vertical extensions) in order to provide electrical isolation and passivation to exposed surfaces in contact with conductive materials that may diffuse into the surrounding substrate.

connecting structure (230/232) and the sealing structure (238).

Re claim 14, Chu discloses the semiconductor device of Claim 13, wherein a thickness (a vertical extension) of the connecting structure (portion 232 of 230/232) and a thickness of the sealing structure (238) are substantially the same as each other (simultaneous formation; ¶ [0049]).
But, fails to disclose and a thickness of the bonding structure (282) are substantially the same as each other in the embodiment of FIG. 2K.
However, Chu discloses in the embodiment of FIG. 1 a thickness (a vertical extension) of a connecting structure (112; ¶ [0019]) and a thickness (a vertical extension) of a bonding structure (118; ¶ [0019]) are substantially the same as each other.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the connecting structure, the sealing structure, and the bonding structure simultaneously so that they are substantially the same as each other in order minimize materials, thickness and manufacturing steps.    

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over CHU et al (US 2015/0097215 A1-prior art of record, hereafter Chu) and Zurcher (US 2007/0224832 A1-prior art of record).
Re claim 21, Chu discloses in FIG. 2K (with references to FIGS. 2A-2J) a semiconductor device comprising:
a first substrate (semiconductor substrate 224; ¶ [0036]);
a second substrate (semiconductor layer 202; ¶ [0023]) having a first surface (bottom plane) facing the first substrate (224) and a second surface (upper plane) opposite to (away from) the first surface, and a vertical surface (vertical planes of unlabeled vias; ¶ [0040]) coupled to the first surface (bottom plane) and the second surface (upper plane);
a dielectric layer (laminate 208/216/226; ¶ [0025]; [0030] and [0036]) disposed between the first substrate (224) and the second substrate (202);
a conductive layer (conductive pads 228; ¶ [0036]) disposed in the dielectric layer (208/216/226);
a connecting structure (conductive plugs/pads 230/232; ¶ [0039] and [0042]) disposed in (through) the second substrate (202) and penetrating (passing through) the second substrate (202) from the second surface (top) to the first surface (bottom) and penetrating a portion (most of) of the dielectric layer (208/216/226), and electrically coupled (¶ [0039]) to the conductive layer (228); and
a buffer layer (220; ¶ [0033]) disposed between (laterally and vertically) the connecting structure (230/232) and the dielectric layer (208/216/226), wherein the buffer layer (220) comprises a first portion (left of 222), and a second portion (L-shaped 
wherein the vertical surface (vertical planes of unlabeled vias) of the second substrate (202) faces a sidewall (vertical planes) of the connecting structure (230), a first corner (at 226/228 interface) is formed by the conductive layer (228) and the dielectric layer (208/216/226).

A.	Chu fails to disclose the wherein the buffer layer comprises the first portion between the second substrate and the conductive layer, wherein the vertical surface of the second substrate is separated from the connecting structure by the first buffer layer, and to explicitly disclose the second portion of the buffer layer is contact with the corner.
However,
Zurcher discloses in FIG. 7 a semiconductor device comprising: a second substrate (28; ¶ [0025]), wherein the second substrate (28) has a first surface (bottom plane) and a second surface (upper plane), and a first vertical surface (48; ¶ [0021]) coupled to the first surface (bottom plane) and the second surface (upper plane); and a buffer layer (etch stop layer 58; ¶ [0023]), wherein the buffer layer (58) comprises a first portion (vertical part) between the second substrate (28) and a conductive layer (64; ¶ [0025]), and wherein the vertical surface (48) of the second substrate (28) is separated from the connecting structure (64) by the buffer layer (58).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Chu to include the 

B.	Chu and Zurcher fails to explicitly disclose the second portion of the buffer layer is contact with the corner.
However, Chu discloses the conductive layer (228) may (or may not) be buried under (¶ [0036]) the planarized top surface of the dielectric layer (226).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the conductive layer (228) co-planar with top surface of the dielectric layer (226), such that the second portion (lower end) of the buffer layer (220) is contact with the corner (at 226/228 interface) to form thinner device sub-assemblies.    

Re claims 22 and 23, Chu discloses the semiconductor device of Claim 21, wherein the first (upper) portion and the second (lower) portion of the buffer layer (220) are coupled to (integral to) each other to form a straight line (along 230); and wherein the first (upper) portion and the second (lower) portion of the buffer layer (220) are separated from each other (ends of 1st and 2nd portions are separated from each other).

Re claim 24, Chu discloses the semiconductor device of Claim 21, wherein the buffer layer (220) further comprise a third portion (center part of 220; ¶ [0033]) coupling 

Re claim 25, Chu discloses the semiconductor device of Claim 21, wherein a second corner (at 202/208 interface) is formed by the second substrate (202) and the dielectric layer (208/216/226), and the first (upper) portion of the buffer layer (220) is in contact with (physically touches) the second corner (at 202/208).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chu and Suzuki and Zurcher, as applied to claim 12 above, and further in view of CHU et al (US 2013/0193527 A1-prior art of record, hereafter Chu 527).
Re claim 16, Chu discloses the semiconductor device of Claim 12, further comprising a cavity (chamber 236’; ¶ [0044] and [0048]), wherein a portion (edge) of the first surface (bottom) of the second substrate (202), a portion of the second buffer layer (17 of Suzuki), a portion of the dielectric layer (208 of 208/216/226 when 214 is not formed; ¶ [0046]).
But, fails to disclose a portion of the first substrate (224) is exposed through the cavity (236’).
However,
Chu 527 discloses in FIG. 2H (with references to FIG. 1) a semiconductor device comprising: a cavity (lower 125/upper 135; ¶ [0021]), wherein a portion (edge) of a first surface (bottom) of a second substrate (122; ¶ [0014]), a portion (bottom and sidewalls) 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Chu and Zurcher and Suzuki such that a portion of the first substrate (224), too, is exposed through the cavity (236’) as disclosed by Chu 527 to provide more space (Chu 527; ¶ [0021]) for deflection of the movable portion of the substrate without contacting lower device structures.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 21 have been considered but are moot because the new grounds of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892